Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attached to advisory action
2.    Applicant's request for entry into AFCP 2.0 filed on 5/10/2022 is acknowledged. It is to be noted that the present amended independent claim 1 with the close ended “consisting of” transitional phrase and independent claim 17 with the amended claim limitations “A stable meat” need further review and possible search for further consideration. This cannot be reviewed and a search cannot be conducted within the guidelines of the allotted time of this pilot program. Therefore, the entry to AFCP 2.0 is denied. Therefore, the after final amendment will be treated under pre-pilot procedure.  

Response to arguments
3.	Applicants argued on page 8 last paragraph and page 9 first paragraph that “Oberto tried to make a stable meat product with an emulsion and failed. The starting emulsion in Oberto was arguable stable, yet when combined with meat, the meat product failed to remain stable. Therefore, for Stephanie to overcome the presumption that the meat product would not be stable, it would have to show, by its own teachings, that a high oleic oil (alone or in an emulsion) when combined with any type of food product, would overcome the instability caused by that food product. Stephanie fails to do so because it neither teaches an emulsion, nor that a high oleic oil or an emulsion would stabilize a meat product. Therefore, Stephanie fails to provide a “modification” of Oberto that would lead the skilled artisan to have a reasonable expectation of success that a stable meat product would be obtained from the modification of Stephanie to Oberto. As such, the prima facie case of obviousness fails”.
In response, it is to be noted that “As stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious
provided there is also a reasonable expectation of success”.  In this instance, the ‘high oleic sunflower oil” of Stephanie et al. is freeze-thaw stable and high temperature stable and high oxidative stable compared to regular olive oil (in Stephanie et al. page 1209 col 1 lines 1-9, page 1212 under 3.4, page 1213 3.6, last line). Therefore, as this is major claimed component (60%-85%) as claimed in claims 1, 17, therefore, the emulsion composition having ‘high oleic sunflower oil” of Stephanie can modify Oberto’s emulsion to be used to preserve meat of Oberto et al. because it is known that the sensitive unstable component containing emulsion which is used to preserve meat is the determining factor for the stability of preserved meat with emulsion composition. The rejection thus explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that emulsion with a meat product of Oberto et al. can be modified by the ‘high oleic sunflower oil” of Stephanie et al.

4.	Applicants argued on page 9 under claims 2 and 18 that “Applicants incorporate herein in its entirety their rebuttal to the art of Oberto. There is no reasonable expectation of success from incorporating the art of Oberto into a rejection because it is not enabling for the cited purpose. The Current Action argues that Oberto provides certain teachings, and that each of the art of Cleveland, Spitzer and Tuomy, provide a specific teaching of a certain element or limitation of the claims missing from Oberto. Again, as the art of Oberto fails for the cited purpose. The art of Cleveland, Spitzer and Tuomy fail to provide any teachings for how to overcome the failure of Oberto (viz., that it does not work) to achieve the requisite reasonable expectation of success. Because Spitzer, Shahrok, Stephanie, Cleveland, Spitzer and Tuomy fail to teach how to fix the problems with Oberto, with any reasonable expectation of success, the prima facie case of obviousness again fails”.
In response, and as discussed above that how to overcome the failure of Oberto et al. with reasonable expectation of success. Therefore, the prima facie case of obviousness for claims 2 and 18 do not fail”.

5.	Applicants argued on page 10 under claims 3 and 19 that “The Office Action rejected claims 3 and 19 under 35 U.S.C. § 103 as being unpatentable over Oberto in view of secondary prior arts as applied to claims 2 and 18 and further in view of Racciato et al. (U.S. Patent No. 4105461, hereinafter “Racciato”).
Applicants incorporate herein in its entirety their rebuttal to the art of Oberto, Spitzer, Shahrok, Stephanie, Cleveland, Spitzer and Tuomy and have shown, on the record, clear evidence that there is no reasonable expectation of success any time the art of Oberto is included, absent a direct teaching against. In addition to the seven (7) reference pieced together using the teachings of the present specification, the Current Action cites an eight reference Racciato, to provide that which is missing from the prior 7 reference. The art of Racciato merely teaches a gum blend, and fails to teach how to overcome the failure of Oberto and/or provide the requisite reasonable expectation of success to achieve the present invention. As such, the prima facie case of obviousness again fails”.
In response, and as discussed above that how to overcome the failure of Oberto et al. with reasonable expectation of success. On pages 14, 15 in the last office action, it was mentioned that why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that gum containing emulsion with a meat product of Oberto et al.can be modified by the gum blend of Raccito et al. to have synergistic increase in viscosity (in claim 1 of Racciato). Therefore, the obviousness rejection for claims 3 and 19 is maintained.  Therefore, the prima facie case of obviousness for claims 3 and 19 do not fail”.

6.	Applicants argued on page 10 under Claims 4, 6, 7, 20, 22, 23 “The Office Action rejected claims 4, 6, 7, 20, 22, 23 under 35 U.S.C. § 103 as being unpatentable over Oberto in view of secondary prior arts as applied to claims 1 and 17 and further in view of Trueck et al. (U.S. Patent No. 5958498, hereinafter “Trueck”) in view of Traska et al. (U.S. Patent No. 6423363, hereinafter “Traska”) and further in view of Asano et al. (U.S. Patent No. 5605697, hereinafter “Asano”) in view of Ledbetter et al. (U.S. Patent Publication No. 2008/0181990, hereinafter “Ledbetter”) and further in view of Ghosh et al. (JAOCS vol 73, no 10, pages 1271-1274, 1996, hereinafter “Ghosh”) in view of Cleveland and further in view of Tuomy and in view of evidence given by Kwan et al. (J Food Sci. 56(6), 1537- 1541,1991, hereinafter “Kwan’) and further in view of Stauffer et al. (U.S. Patent No. 3542565, hereinafter “Stauffer’).
Applicants incorporate herein in its entirety their rebuttal to the art of Oberto, Spitzer, Shahrok, Stephanie, and have shown, on the record, evidence that there is no reasonable expectation of success from the inclusion of the art of Oberto”. 
In response, and as discussed above that why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that emulsion with a meat product of Oberto et al. can be modified by the ‘high oleic sunflower oil” of Stephanie et al. Therefore, the rejection for claims 3 and 9 will be maintained.

7.	Applicants argued on page 10 under Claims 8, 24 that “The Office Action rejected claims 8 and 24 under 35 U.S.C. § 103 as being unpatentable over modified Oberto as applied to claims 5, 21 and further in view of Cleveland and further in view Spitzer and in view of Tuomy and further in view of Stauffer.
Applicants incorporate herein in its entirety their rebuttal to the art of Oberto and have shown, on the record, evidence that there is no reasonable expectation of success from the inclusion of the art of Oberto. None of the art of Cleveland, Spitzer, Tuomy and Stauffer traverse or teach how to overcome the failure of Oberto. Moreover, the art of Cleveland, Spitzer and Tuomy fail to provide any teachings for how to overcome the art of Oberto to achieve the requisite reasonable expectation of success. Thus, the prima facie case of obviousness again fails.
For at least the foregoing reasons, applicant(s) respectfully submit(s) that Oberto, Cleveland, Spitzer, Tuomy and Stauffer does not disclose, teach or suggest each and every element of claims 8 and 24. Claims 8 and 24 are, therefore, allowable under 35 U.S.C. § 103. Reconsideration and withdrawal of the rejections are respectfully requested”.
In response, as discussed above, the same response applies for claims 8, 24 and therefore, claims 8, 24 are not allowable.

8.	Applicants argued on page 11 under Claims 9 that “The Office Action rejected claim 9 under 35 U.S.C. § 103 as being unpatentable over further modified to modified Oberto as applied to claim 7 and further in view of Racciato.
Applicants incorporate herein in its entirety their rebuttal to the art of Oberto. Nothing in Racciato provides that which is missing from Oberto, specifically, there is no reasonable expectation of success from any use with Oberto. Nothing in Racciato teaches how to overcome the problems with Oberto (viz., it does not work)”.
In response, the same response holds true for Racciato et al. as discussed for 3 and 19 above.
9.	Applicants argued on page 11 under Claim 25  that “The Office Action rejected claim 25 under 35 U.S.C. § 103 as being unpatentable over further modified to modified Oberto as applied to claim 21, and further in view of Racciato.
Applicants incorporate herein in its entirety their rebuttal to the art of Oberto and have shown, on the record, evidence that there is no reasonable expectation of success from the inclusion of the art of Oberto. The art of Racciato fails to teach how to overcome the failure of Oberto and/or provide the requisite reasonable expectation of success to achieve the present invention. Thus, the prima facie case of obviousness again fails”.
In response, the same response holds true for Racciato et al. as discussed for 3 and 19 above. 

Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792  

/DONALD R SPAMER/Primary Examiner, Art Unit 1799